Exhibit 10.1

 

Execution Copy

 

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

 

This SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE (this “Settlement
Agreement”) dated as of May 11, 2006, has been entered into by and among
ML Media Partners, L.P. (“ML Media”), the post-confirmation bankruptcy estate of
Century/ML Cable Venture (the “Estate”), Adelphia Communications Corp.
(“Adelphia”) and Century Communications Corp. (“Century” and, together with
Adelphia, the “Adelphia Parties”). ML Media, the Adelphia Parties  and the
Estate are referred to herein, collectively as the “Parties” or individually as
a “Party.”  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in that certain Interest Acquisition Agreement by and
among ML Media, Century, Century/ML Cable Venture (the “Joint Venture”),
Century/ML Cable Corp. (“Cable Corp”) and San Juan Cable, LLC, dated as of
June 3, 2005 (together with all letter agreements executed in connection
therewith, the “Acquisition Agreement”).

 

Recitals

 

A.           Until a recent bankruptcy court approved sale, ML Media and
Century, an indirect, wholly owned subsidiary of Adelphia, each held a 50%
interest in the Joint Venture.

 

B.             In March 2000, prior to the June 2002 commencement of the
bankruptcy cases currently pending in respect of the Adelphia Parties, ML Media
sued, inter alia, Century and Adelphia in the Supreme Court, New York County,
for claims arising out of alleged violations of a joint venture agreement
between the parties in respect of the Joint Venture (the “State Court Action”).

 

C.             In December 2001, the parties to the State Court Action entered
into an agreement to settle that litigation. As part of that agreement, ML
Media, the Adelphia Parties, the Joint Venture and Highland Holdings, a
partnership comprised of members of the Rigas family (“Highland”) executed a
Leveraged Recapitalization Agreement, dated December 13, 2001 (the “Recap
Agreement”).

 

D.            ML Media subsequently filed suit against the Adelphia Parties, the
Joint Venture, and Highland on June 12, 2002 seeking to enforce its claimed
rights under the Recap Agreement and/or damages for breach of the Recap
Agreement (the “Recap Action”). The Recap Action was subsequently removed to the
United States Bankruptcy Court for the Southern District of New York (the
“Court”). In response to the Recap Action, the Adelphia Parties and the Joint
Venture filed counterclaims against ML Media and sought to set aside the Recap
Agreement.

 

E.              The Court dismissed certain counterclaims of the Adelphia
Parties and the Joint Venture on April 15, 2004.

 

F.              The Adelphia Parties subsequently filed an Amended Answer and
Counterclaims (the “Amended Answer”) on November 23, 2005. Adelphia caused the
Joint Venture to withdraw its remaining counterclaim on January 31, 2006.

 

--------------------------------------------------------------------------------


 

G.             ML Media moved for summary judgment on January 13, 2006 and the
Adelphia Parties cross-moved for summary judgment on March 13, 2006.

 

H.            ML Media has filed the following proofs of claim:  (i) proof of
claim number 17714 against Century; (ii) proof of claim number 17715 against
Adelphia; and (iii) proof of claim number 17 against the Joint Venture
(collectively, the “ML Proofs of Claim”). The Joint Venture has filed the
following proofs of claim: (i) proof of claim number 17711 against Century;
(ii) proof of claim number 17712 against Adelphia; (iii) proof of claim number
17713 against Arahova Communications, Inc. (“Arahova”); (iv) proof of claim
number 17709 against Adelphia; and (v) proof of claim number 17710 against
Century Cable Holding Corp. (collectively, the “JV Proofs of Claim” and,
together with the ML Proofs of Claim, the “Proofs of Claim”).

 

I.                 In order to resolve consensually the disputes that are the
subject of the Recap Action and the claims asserted in the Proofs of Claim, ML
Media and the Adelphia Parties agreed to mediation. The Court appointed Tina L.
Brozman, a partner of Bingham McCutchen LLP, mediator (the “Mediator”) pursuant
to a Consent Order Appointing Mediator dated April 12, 2006 (the “Mediation
Order”).

 

J.                The Parties met with the Mediator for two days (April 17, 2006
and April 18, 2006) and have agreed to an amicable resolution of all of the
disputes remaining between ML Media and the Adelphia Parties, and between the
Joint Venture and all other Parties.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

CONSIDERATION AND TIMING

 

Section 1.1.                                   Dismissal of Litigation; Payment
of Settlement Amount.

 

a)              In consideration of Century’s agreement to the release of the
funds held in the ML Media Escrow Account (as defined in the Sellers Escrow
Agreement (the “Sellers Escrow Agreement”) dated as of October 31, 2005 among ML
Media, Century and The Bank of New York, as escrow agent (the “Escrow Agent”))
and payment of the Settlement Amount (as defined below), and the other terms and
conditions of this Settlement Agreement, ML Media shall (i) dismiss with
prejudice all pending litigation against the Joint Venture, the Estate, the
Adelphia Parties, and Arahova including the State Court Action (styled ML Media
Partners, L.P. v. Century Communications Corp., et al., Index No. 601298/00) and
the Recap Action (styled ML Media Partners, L.P. v. Century/ML Cable Venture, et
al., Adv. Pro. No. 02-02544 (REG)), (ii) withdraw with prejudice the ML Proofs
of Claim, (iii) authorize the withdrawal with prejudice of the JV Proofs of
Claim; and (iv) consent to the release in accordance with Section 1.4 hereof of
all amounts held in the Century Escrow Account (as defined in Section 1.4). On
the date hereof, ML Media shall execute, or cause the appropriate counsel to
execute, stipulations of dismissal with prejudice in respect of each such
pending action and

 

2

--------------------------------------------------------------------------------


 

the Proofs of Claim, to be held in escrow pending receipt of payment in full of
the amounts held in the ML Media Escrow Account and the Settlement Amount.

 

b)             In consideration of ML Media’s agreement to the dismissal with
prejudice of all pending litigation against the Adelphia Parties and Arahova,
the withdrawal of the Proofs of Claim and the other terms and conditions of this
Settlement Agreement, the Adelphia Parties shall (i) consent to the release to
ML Media in accordance with section 1.4 hereof of all amounts held in the ML
Media Escrow Account, (ii) upon entry of an order of the Bankruptcy Court
approving this Settlement Agreement (the “Approval Order”) agree to have the
Century Escrow Account (as defined in the Sellers Escrow Agreement) divided into
two parts:  Part M equal to $87 million (plus any interest pursuant to
Section 1.4(b) collectively, the “Settlement Amount”) and Part C representing
the balance, and (iii) dismiss with prejudice any counterclaims brought by them
or by the Joint Venture (to the extent not previously dismissed) in the State
Court Action and Recap Action. On the date hereof, the Adelphia Parties and the
Estate shall execute, or shall cause the appropriate counsel to execute,
stipulations of dismissal with prejudice in respect of each such pending action,
to be held in escrow pending release of the stipulations of dismissal provided
by ML Media pursuant to section 1.1(a) above.

 

Section 1.2.                                   Assumption of Certain
Liabilities; Assignment of Rights. Notwithstanding anything herein, in the
Acquisition Agreement or otherwise to the contrary, subject to entry of the
Approval Order, the Adelphia Parties are responsible for, and shall satisfy,
(i) all Liabilities of the Sellers based upon, arising out of or related to the
Acquisition Agreement, including, but not limited to, any determination of
Working Capital or any adjustment of the Purchase Price, any claim asserted by
the Buyer for indemnification or otherwise, and any post-closing liability or
obligation of the Sellers other than a breach by ML Media of its obligations
under sections 5.1, 7.1(b), and the access provisions of the last sentence of
section 7.7 of the Acquisition Agreement (the “Mid-Ocean Liabilities”), and
(ii) all Excluded Liabilities; provided, however, such obligation is not
intended to, and shall not, cause any Mid-Ocean Liabilities or Excluded
Liabilities that are recourse only to specified funds to cease being of limited
recourse. The Adelphia Parties shall jointly and severally indemnify, defend and
hold harmless ML Media from and against any liability, damage or expense
(including, but not limited to, legal fees and expenses) resulting from: 
(x) any Mid-Ocean Liabilities, (y)  any Excluded Liabilities or (z) any
Liability of the Cable Venture or Cable Corp. that became a liability of the
Buyer upon consummation of the transactions set forth in Section 2.1 of the
Acquisition Agreement; provided, however, that the Adelphia Parties shall have
no obligation to indemnify ML Media for any liability or damage pursuant to this
clause (z) (as opposed to a cost of defense (which obligation shall not be
affected by this proviso)) until there shall be an order of a court of competent
jurisdiction, not subject to a bond or a stay pending appeal which delays the
requirement of payment, assessing such liability against ML Media (nothing
contained in this Agreement is intended to, or shall, alter the ultimate
liability of Buyer for such Liabilities) (clauses (x) through (z) are
collectively referred to as the “Indemnified Liabilities”). If any claim is
brought against ML Media with respect to any Indemnified Liabilities, the
Adelphia Parties shall have the right to assume the defense of that claim on
behalf of ML Media. In the event the Adelphia Parties notify ML Media that the
Adelphia Parties are assuming the defense of such matter, (a) the Adelphia
Parties shall defend ML Media against the matter with counsel of

 

3

--------------------------------------------------------------------------------


 

their choice reasonably satisfactory to ML Media and unless the Adelphia Parties
exercise a Reservation of Rights (as defined below), the Adelphia Parties shall
have no further obligation to indemnify ML Media for costs of defense, (b) ML
Media may retain separate counsel at its sole cost and expense, provided that if
the Adelphia Parties exercise a Reservation of Rights and it is ultimately
determined that the Adelphia Parties were obligated to provide indemnification
pursuant to this section on the matters subject to the Reservation of Rights,
then such separate counsel and the cost of defense shall be paid by the Adelphia
Parties, (c) ML Media shall cooperate in the defense of the matter and shall not
consent to the entry of a judgment or enter into any settlement with respect to
the matter without the written consent of the Adelphia Parties, and (d) the
Adelphia Parties shall not consent to the entry of a judgment with respect to
the matter or enter into any settlement which does not include a provision
whereby the plaintiff or claimant in the matter releases ML Media from all
liability with respect thereto, without the written consent of ML Media.
Assumption of the defense by the Adelphia Parties shall constitute an
acknowledgement by the Adelphia Parties that the claim being defended is subject
to indemnification pursuant to this Section 1.2, unless the Adelphia Parties,
concurrent with such assumption, expressly reserve their rights to dispute
whether or not the claim is a proper subject for indemnification, including the
specific basis for such dispute (a “Reservation of Rights”).

 

Section 1.3.                                   Other Consideration.

 

a)              Upon entry of the Approval Order ML Media shall assign and
transfer the following to a new escrow account to be established under the
Sellers Escrow Agreement (the “New Escrow”), provided that to the extent such
transferred property constitutes property other than cash and cash equivalents,
Century shall control such property so long as ownership continues in the New
Escrow:  (i) except as provided in section 1.3(c) or (d):  (x) all of ML Media’s
rights under the JV Plan of Reorganization (defined below), and (y) all of ML
Media’s rights under the Acquisition Agreement, including the right to receive
50% of the Deferred Purchase Price and the right to receive funds otherwise
payable from the Indemnity Escrow Account, (ii) all of ML Media’s rights to any
amounts held under the Escrow Agreement or the escrow with respect to the
Citibank liens; (iii) all of ML Media’s rights to the Transferred Assets;
(iv) all of ML Media’s rights to receive any refund payable with respect to
pre-paid workers’ compensation insurance for the Joint Venture; and (v) any
proceeds of the foregoing received from the date hereof to the date the Approval
Order is entered.

 

b)             Upon the Approval Order becoming a Final Order:  (i) ML Media and
Century shall terminate the Estate Administration Agreement between them; and
(ii) all property transferred to the New Escrow pursuant to paragraph (a) above
and all proceeds thereof and earnings thereon shall be released to Century.

 

c)              Upon entry of the Approval Order and notwithstanding anything to
the contrary contained in the Estate Administration Agreement (which shall be
suspended upon entry of the Approval Order), the Adelphia Parties shall
perform all obligations of the Sellers, and assume all of the duties of the
Sellers, under the Acquisition Agreement or the plan of reorganization of the
Joint Venture (the “JV Plan of Reorganization”) and shall have the sole and
exclusive right to exercise

 

4

--------------------------------------------------------------------------------


 

all rights of the Sellers (in each case other than those that are personal to ML
Media such as sections 7.1(b) and the last sentence of section 7.7 of the
Acquisition Agreement) under the Acquisition Agreement or the JV Plan of
Reorganization, such rights shall include the sole and exclusive right to settle
or dispute all Purchase Price Adjustments with the purchaser of the Joint
Venture.

 

d)             Effective upon entry of the Approval Order ML Media shall
transfer all funds in the Plan Funding Reserve and the Disputed Claim Reserve to
an account designated by Adelphia, and notwithstanding anything to the contrary
contained in the Estate Administration Agreement (which shall be suspended upon
entry of the Approval Order), the Adelphia Parties shall be responsible for
paying, disputing, or settling all claims against such Plan Funding Reserve and
Disputed Claim Reserve (and prior to the Approval Order becoming a Final Order
may only use the Plan Funding Reserve and Disputed Claim Reserve (x) for such
purpose, (y) to pay taxes on the earnings on such reserves, and (z) and to
fulfill the indemnification obligations arising under Section 1.2) and all
income taxes payable on the interest earned on the funds in such account from
January 1, 2006. Any refund received with respect to pre-paid workers’
compensation insurance, any income tax refunds or any other amounts payable to
the Estate shall be deposited into the Century Escrow Account.

 

e)              ML Media and the Adelphia Parties will cause the Joint Venture
to discontinue with prejudice the adversary proceeding pending before the United
States Court, styled Century/ML Cable Venture, et al. v. John J. Rigas, et al.,
Adv. Pro. No. 04-04369 (REG). On the date hereof, ML Media and the Adelphia
Parties shall each execute a stipulation of dismissal in respect of the
aforementioned action to be held in escrow pending release of the stipulations
of dismissal provided by ML Media pursuant to section 1.1(a) above. If Highland
shall refuse to sign the stipulation of dismissal, then the Adelphia Parties
shall apply to the Court for the voluntary dismissal of the action on behalf of
the Joint Venture.

 

f)                Within three Business Days (as defined in Section 1.4 below)
of the entry of the Final Order, Adelphia will file a notice of dismissal with
prejudice pursuant to Fed. R. Civ. P. 41(a) as to ML Media and the Joint Venture
of the adversary proceeding filed before this Court under the caption Adelphia
Communications Corp. v. Dibbern, et al., Index No. AP-06-1355 (REG).

 

g)             All litigation that pursuant to the terms of this Settlement
Agreement is to be dismissed at or after the time that the Approval Order
becomes a Final Order and/or the Settlement Amount is paid shall be stayed
pending the occurrence of such events or the termination of this Settlement
Agreement.

 

Section 1.4.                                   Timing of Release of ML Media
Escrow Account and Timing of Payment of Settlement Amount.

 

a)              Adelphia and Century shall consent to the release of all amounts
in the ML Media Escrow Account upon the execution of this Settlement Agreement
and, as required by the Sellers Escrow Agreement, Century and ML Media shall
deliver to the Escrow Agent a copy of a Court order ordering payment, and joint

 

5

--------------------------------------------------------------------------------


 

instructions to make payment, of all amounts in the ML Media Escrow Account to
ML Media within three Business Days after the execution of this Settlement
Agreement. A form of stipulation and order reflecting such consent is annexed as
Exhibit A and shall be executed simultaneously with the execution of this
Settlement Agreement and submitted to the Court within one Business Day after
the execution of this Settlement Agreement.

 

b)             Part M of the Century Escrow Account shall be established upon
the Approval Order being entered. In the event that the Approval Order is not
entered on or before May 30, 2006, the Settlement Amount shall begin to accrue
interest from that day forward until the Approval Order is entered at an annual
rate of 9% (nine per centum).

 

c)              Upon the Approval Order becoming a Final Order, Part M of the
Century Escrow Account (including any interest payable pursuant to
Section 1.4(b)), plus (x) the actual net earnings thereon from the date of the
entry of the Approval Order to the earlier of (i) the six month anniversary of
the date of entry of the Approval Order (the “SMA”), or (ii) the date the
Approval Order becomes a Final Order, and (y) if the Approval Order does not
become a Final Order until after the SMA, interest at the rate of 9% per annum
on $87 million from the SMA to the date of payment of the Settlement Amount,
shall be released to ML Media, and the balance of the Century Escrow Account
shall be released to Century.

 

Section 1.5.                                   Timing / Court Approval. Adelphia
shall schedule a proceeding for approval of this Settlement Agreement no later
than the Court’s first available hearing date following ten days following the
first Business Day after the date of this Agreement. The Parties’ performance of
any of the obligations set forth herein shall be conditioned upon entry of the
Approval Order in a form reasonably acceptable to ML Media and the Adelphia
Parties. In the event an appeal is taken from the Approval Order, Adelphia shall
seek expedited treatment of such appeal. In the event that the Approval Order is
denied or entered but ultimately reversed, this Settlement Agreement shall
terminate and be of no further force and effect; provided, however, that (a) ML
Media shall have the right to retain the amounts distributed to ML Media from
the ML Media Escrow Account, (b) ML Media shall reimburse Adelphia (or to the
extent paid from the Plan Funding Reserve, shall reimburse the Plan Funding
Reserve) for indemnification payments made to, or costs incurred on behalf of,
ML Media pursuant to Section 1.2, (c) all property transferred to the New Escrow
by ML Media shall be returned to ML Media, and the Century Escrow Account shall
be returned to a single account governed by the Sellers Escrow Agreement, and
(d) ML Media shall be bound by all action taken by the Adelphia Parties pursuant
to Section 1.3(c) or 1.3(d) prior to the termination of this Settlement
Agreement (but this shall not be deemed a waiver of any rights that ML Media
may have against the Adelphia Parties: (x) arising prior to the date of this
Settlement Agreement, or (y) arising after the date of this Settlement Agreement
for actions taken by the Adelphia Parties pursuant to Section 1.3(c) or
1.3(d) that constitute gross negligence, willful misconduct or fraud).

 

6

--------------------------------------------------------------------------------


 

ARTICLE II

RELEASES

 

Section 2.1.                                   Mutual General Releases.
Effective as of the date when ML Media receives payment of the Settlement
Amount:

 

a)              Except with respect to any rights or causes of action accruing
under this Settlement Agreement, ML Media, for itself, its successors and
assigns, hereby waives, releases and forever discharges the Adelphia Parties,
the Estate and their successors and affiliates, and each of their past, present,
and future officers, directors, partners, members, employees, agents, and
servants (collectively, the “Adelphia Released Parties”) from any and all
claims, obligations, demands, actions, causes of action and liabilities, of
whatsoever kind and nature, character and description, whether in law or equity,
whether sounding in tort, contract or under other applicable law, whether known
or unknown, and whether anticipated or unanticipated, of or to ML Media, which
ML Media and its successors and assigns ever had, now have or may ever have
against the Adelphia Released Parties, including, without limitation, those
arising from any event, transaction, matter, circumstance or fact in any way
arising out of, arising as a result of, related to, with respect to or in
connection with or based in whole or in part on the Joint Venture, the State
Court Action, the Recap Agreement, the Recap Action, or the Proofs of Claim
(such claims, obligations, demands, actions, causes of action and liabilities
referred to herein collectively as the “ML Claims”); provided, however, that
this release does not extend to and shall not be deemed to include, (i) Buchanan
Ingersoll, P.C. and any employees or shareholders thereof and (ii) the members
of the Rigas family who are or were partners in Highland.

 

b)             Except with respect to any rights or causes of action accruing
under this Settlement Agreement, the Adelphia Parties and the Estate, for
themselves, their successors and assigns, hereby waive, release and forever
discharge ML Media and its successors and affiliates, and each of their
respective past, present, and future officers, directors, partners (and past,
present and future officers, directors, employees, agents and partners of the
general partner of ML Media and the partners of the general partner of ML
Media), members, employees, agents, and servants (collectively, the “ML Media
Released Parties”) from any and all claims, obligations, demands, actions,
causes of action and liabilities, of whatsoever kind and nature, character and
description, whether in law or equity, whether sounding in tort, contract or
under other applicable law, whether known or unknown, and whether anticipated or
unanticipated, of or to the Adelphia Parties, which the Adelphia Parties and
their successors and assigns ever had, now have or may ever have against the ML
Media Released Parties, including, without limitation, those arising from any
event, transaction, matter, circumstance or fact in any way arising out of,
arising as a result of, related to, with respect to or in connection with or
based in whole or in part on the Joint Venture, the State Court Action, the
Recap Agreement, the Recap Action or the Proof of Claims (such claims,
obligations, demands, actions, causes of action and liabilities referred to
herein collectively as the “Adelphia Parties Claims”).

 

7

--------------------------------------------------------------------------------


 

c)              The consequences of the foregoing waiver provisions have been
explained by each of the Parties’ respective counsel. Each of the Parties
acknowledges that it may hereafter discover facts different from, or in addition
to, those it now knows or believes to be true with respect to the ML Claims or
the Adelphia Parties Claims (as the case may be), and agrees that this
Settlement Agreement and the releases contained herein shall be and remain
effective in all respects notwithstanding such different or additional facts or
the discovery thereof.

 

d)             To the extent applicable law would not otherwise recognize the
provisions of subsections (a) and (b) of this Section 2.1 as constituting a full
and final release applying to all unknown and unanticipated claims, as well as
those now known or disclosed, the Parties hereby expressly waive all rights or
benefits which either one or both of them may have now or in the future under
any such applicable law.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1.                                   ML Media Due Organization,
Standing and Authority. ML Media is a limited partnership duly organized under
the laws of the State of Delaware, validly existing and in good standing under
the laws of the jurisdiction of its formation. ML Media has all necessary power
and authority to execute, deliver and perform its obligations under this
Settlement Agreement as contemplated by its formation agreements, by-laws, or
other charter, organizational or governing documents.

 

Section 3.2.                                   Adelphia Due Organization,
Standing and Authority. Adelphia is a corporation duly organized under the laws
of the State of Delaware, validly existing and in good standing under the laws
of the jurisdiction of its formation. Subject to the receipt of the Court
approval described herein, Adelphia has all necessary power and authority to
execute, deliver and perform its obligations under this Settlement Agreement as
contemplated by its formation agreements, by-laws, or other charter,
organizational or governing documents.

 

Section 3.3.                                   Century Due Organization,
Standing and Authority. Century is a corporation duly organized under the laws
of the State of Texas, validly existing and in good standing under the laws of
the jurisdiction of its formation. Subject to the receipt of the Court approval
described herein, Century has all necessary power and authority to execute,
deliver and perform its obligations under this Settlement Agreement as
contemplated by its formation agreements, by-laws, or other charter,
organizational or governing documents.

 

Section 3.4.                                   Representations and Warranties in
Respect of the Acquisition Agreement.

 

a)              ML Media represents and warrants that the representations and
warranties it made in section 5.1 of the Acquisition Agreement were true both
when made and as of October 31, 2005, and hereby indemnifies and holds harmless
the Adelphia Parties for any damages incurred by the Adelphia Parties as a
result of any breaches of such representations and warranties by ML Media.

 

8

--------------------------------------------------------------------------------


 

b)             Century represents and warrants that the representations and
warranties it made in section 5.2 of the Acquisition Agreement were true both
when made and as of October 31, 2005, and the Adelphia Parties hereby indemnify
and hold harmless ML Media for any damages incurred by ML Media as a result of
any breaches of such representations and warranties by Century.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1.                                   Notices. All notices, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given:

 

a)              when personally delivered;

 

b)             upon actual receipt (as established by confirmation of receipt or
otherwise) during normal business hours, otherwise on the first Business Day
thereafter; or

 

c)              when sent by overnight courier with charges prepaid on the
Business Day of scheduled delivery; in each case, to the following addresses, or
to such other addresses as a Party may from time to time specify by notice to
the other Party given pursuant hereto.

 

If to ML Media, to:

 

RP Companies, Inc.

150 East 52 Street, 21st Floor

New York, New York 10022

Telephone:  (212) 980-7110

Telecopy:    (212) 980-8374

Attention:    Elizabeth McNey Yates

 

With a copy to:

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Telephone:  (212) 969-3465

Telecopy:    (212) 969-2900

Attention:    Bradley I. Ruskin, Esq.

 

If to the Estate, to Century and ML Media, with a copy to:

 

Morgan Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Telephone:  (212) 309-6000

Telecopy:    (212)

Attention:    Richard Toder, Esq.

 

9

--------------------------------------------------------------------------------


 

If to Adelphia, to:

 

Adelphia Communications Corporation

5619 DTC Parkway - 8th Floor

Greenwood Village, Colorado  80111

Telephone:                                    (303) 268-6458

Telecopy:                                           (303) 268-6662

Attention:                                         General Counsel

 

If to Century, to:

 

Century Communications Corporation

c/o Adelphia Communications Corporation

5619 DTC Parkway - 8th Floor

Greenwood Village, Colorado  80111

Telephone:                                    (303) 268-6458

Telecopy:                                           (303) 268-6662

Attention:                                         General Counsel

 

Section 4.2.                                   Covenant Not to Take Action in
Breach of Representations and Warranties. The Parties agree not to take any
actions that will result, whether directly or indirectly, in the breach of their
respective representations, warranties, agreements, covenants or obligations
contained in this Settlement Agreement.

 

Section 4.3.                                   GOVERNING LAW/JURISDICTION. THIS
SETTLEMENT AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER WILL BE
GOVERNED BY AND CONSTRUED, ENFORCED AND PERFORMED IN ACCORDANCE WITH THE LAW OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS
THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION. THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE BANKRUPTCY COURT SHALL HAVE THE EXCLUSIVE
JURISDICTION OVER THIS SETTLEMENT AGREEMENT AND THAT ANY CLAIMS ARISING OUT OF
OR RELATED IN ANY MANNER TO THIS SETTLEMENT AGREEMENT SHALL BE PROPERLY BROUGHT
ONLY BEFORE THE BANKRUPTCY COURT. IF AND TO THE EXTENT THAT THE BANKRUPTCY CASES
ARE CLOSED OR DISMISSED, THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL
HAVE EXCLUSIVE JURISDICTION OVER THIS SETTLEMENT AGREEMENT AND ANY SUCH CLAIMS.

 

Section 4.4.                                   Entire Agreement. This Settlement
Agreement contains the entire agreement among the Parties with respect to the
subject matter hereof and there are no agreements, understandings,
representations or warranties among the Parties other than those set forth or
referred to herein.

 

Section 4.5.                                   Severability. In case any
provision of this Settlement Agreement shall be determined to be invalid,
illegal or unenforceable for any reason, the remaining provisions of this
Settlement Agreement shall be unaffected and unimpaired thereby, and shall
remain in full force and effect, to the fullest extent permitted by applicable
law.

 

10

--------------------------------------------------------------------------------


 

Section 4.6.                                   Survival of Representations. All
representations, warranties, agreements, covenants and obligations herein are
material, shall be deemed to have been relied upon by the other Parties, and
shall survive the date hereof.

 

Section 4.7.                                   Successors and Assigns. This
Settlement Agreement shall be binding upon and inure to the benefit of the
Parties hereto and their respective successors and assigns, including, without
limitation, any trustee appointed pursuant to the provisions of the Bankruptcy
Code.

 

Section 4.8.                                   No Admission of Liability. This
Settlement Agreement is not an admission of any liability but is a compromise
and settlement of the State Court Action, Recap Action, and Proofs of Claim.
This Settlement Agreement shall not be treated as an admission of liability. All
communications (whether oral or in writing) between and/or among the Parties,
their counsel and/or their respective representatives relating to, concerning or
in connection with this Settlement Agreement, or the matters covered hereby and
thereby, shall be governed and protected in accordance with Federal Rule of
Evidence 408 and New York Civil Practice Law and Rules Section 4547 to the
fullest extent permitted by law.

 

Section 4.9.                                   Interpretation. This Settlement
Agreement has been drafted by Bingham McCutchen LLP at the request of the
Parties. The Parties have been represented in the negotiation of this document
through their legal counsel. No provision or ambiguity in this Settlement
Agreement shall be resolved against any Party solely by virtue of its
participation in the drafting of this Settlement Agreement.

 

Section 4.10.                             Limitation of Liability. Bingham
McCutchen LLP has drafted this Settlement Agreement pursuant to Ms. Brozman’s
role as Mediator as set forth in the Mediation Order. The Mediator, Bingham
McCutchen LLP, and the personnel of Bingham McCutchen LLP who have assisted the
Mediator in the mediation of the disputes resolved hereby and the drafting of
this Settlement Agreement shall be entitled to the applicable immunity described
in paragraph 4 of the Mediation Order.

 

Section 4.11.                             Attorneys’ Fees. Each Party shall be
responsible for the payment of its own costs and expenses (including attorneys’
fees). Notwithstanding the foregoing, in any action or proceeding to enforce
this Settlement Agreement, the prevailing Party shall be entitled to payment of
its costs and expenses (including attorneys’ fees).

 

Section 4.12.                             Captions. The captions of this
Settlement Agreement are for convenience only and are not a part of this
Settlement Agreement and do not in any way limit or amplify the terms and
provisions of this Settlement Agreement and shall have no effect on its
interpretation.

 

Section 4.13.                             Counterparts. This Settlement
Agreement may be executed in counterparts, by either an original signature or
signature transmitted by facsimile transmission or other similar process and
each copy so executed shall be deemed to be an original and all copies so
executed shall constitute one and the same agreement.

 

[Remainder of Page Intentionally Left Blank; Next Page is Signature Page.]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have signed this Settlement Agreement in
multiple counterparts as of the day and date first set forth above.

 

 

ML MEDIA PARTNERS, L.P.

 

 

 

By:

Media Management Partners,

 

 

  its general partner

 

 

 

 

 

 

 

By:

/s/ Betsy Yates

 

 

 

Name:

 

 

Title:

 

 

 

 

ADELPHIA COMMUNICATIONS
CORPORATION

 

 

 

 

 

 

 

By:

/s/ Vanessa Wittman

 

 

 

Name:

 

 

Title:

 

 

 

 

CENTURY COMMUNICATIONS CORP.

 

 

 

 

 

 

 

By:

/s/ Vanessa Wittman

 

 

 

Name:

 

 

Title:

 

 

 

 

ESTATE

 

 

 

 

 

 

 

 

By:  Century Communications Corp.

 

 

 

 

 

By:

/s/ Vanessa Wittman

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

By:  ML Media Partners, L.P.

 

 

 

 

 

By:

Media Management Partners,

 

 

 

  its general partner

 

 

 

 

 

 

 

 

By:

/s/ Betsy Yates

 

 

 

 

Name:

 

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------

 